DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by patent application no. 2015/0232309 to Jaipaul et al.
Regarding claim 1, Jaipaul et al. discloses a cargo handling system, comprising: a first cargo handling robot (22); and a second cargo handling robot (22), wherein the first cargo handling robot and the second cargo handling robot are configured to transport a cargo unit (paragraph 32; Note: the vehicle is the cargo unit) from a first position to a second position, the first cargo handling robot, the second cargo handling robot configured to move in two dimensions about a cargo deck and control module (paragraph 57).

	Regarding claims 3 and 4, Jaipaul et al. discloses the cargo handling system of claim 2, wherein the first cargo handling robot and the second cargo handling robot are configured to attach to the cargo unit via the attachment mechanisms (paragraph 35).
	Regarding claim 5, Jaipaul et al. discloses the cargo handling system of claim 2, wherein the attachment mechanisms comprise one of an active attachment mechanism (paragraph 35) or passive attachment mechanism.
	Regarding claim 6, Jaipaul et al. discloses the cargo handling system of claim 1, wherein the cargo deck comprises one of a metallic material or a composite material and comprises a plurality of conveyance rollers.
	The examiner takes official notice that a car mechanic’s garage having a cargo deck of concrete composite material and wheeled dollies are old and well known in the art and to have added these claim limitations does not impart patentability to the claim.   
	Regarding claim 7, Jaipaul et al. discloses the cargo handling system of claim 1, wherein the first cargo handling robot and second cargo handling robot communicate via a network (paragraph 33).
	Regarding claim 8, Jaipaul et al. discloses the cargo handling system of claim 7, further comprising a control module (30) in communication with the network and configured to provide instructions to the first cargo handling robot and the second cargo handling robot.
	Regarding claim 9, Jaipaul et al. discloses the cargo handling system of claim 1, wherein the first cargo handling robot and the second cargo handling robot comprise a sensing agent (paragraphs 38 and 39) comprising a sensing module, a computing module, and a communication module.

	Regarding claims 11-13, 15 and 16, Jaipaul et al. discloses these claim limitations as discussed above in the rejection to claims 1-10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaipaul et al.
	Regarding claims 17-20, the recited method steps for moving a cargo unit is considered to be obvious to Jaipaul et al., since Jaipaul et al. discloses all of the structural limitations in the claims as discussed above. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have performed the claimed method by moving a vehicle with robots as disclosed in the apparatus of Jaipaul et al. for the purpose of providing an efficient means of synchronizing pneumatic lifts for vehicles. 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaipaul et al. in view of patent no. 4,768,914 to Sing
	Regarding claim 14, Jaipaul et al. discloses the claimed invention except for the motor having a gear box.

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have replaced Jaipaul et al.’s combustion engine with a motor with a gearbox as taught by Sing with a reasonable expectation of success for the purpose of providing an efficient means to retrieve cargo containers as stated by Sing in col. 1, lines 8-15. 

Response to Arguments
Applicant's arguments filed 1/11/21 have been fully considered but they are not persuasive.  Applicant argues that Jaipaul fails to disclose a control module as claimed in claim 1.  The examiner disagrees for the reasons explained above in the prior art rejection to claim 1.  Next, applicant argues that Jaipaul fails to disclose “an aircraft handling system.”  Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1-20. When reading the preamble in the context of the entire claim, the recitation “an aircraft handling system” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE WENDELL BERRY JR whose telephone number is (571)272-6191.  The examiner can normally be reached on Mon. thru Fri. 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652